Case below, 108 F.3d 576; 114 F.3d 1185.
Petition for writ of certiorari to the United States Court of Appeals for. the Fifth Circuit granted. Brief of petitioners to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, November 13, 1997. Brief of respondents to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, December 15, 1997. Reply brief, if any, to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, January 5, 1998. Rule 29.2 does not apply.